17-1921 (L)
    In re: Nath


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
    in the City of New York, on the 24th day of July, two thousand eighteen.

    PRESENT:
               DENNIS JACOBS,
               REENA RAGGI,
               PETER W. HALL,
                     Circuit Judges.
    _____________________________________

    In re: Prem Nath,

                     Debtor,
    _____________________________________

    Prem Nath,

                        Debtor-Appellant,
                  v.                                                 17-1921 (L),
                                                                     17-1924 (Con)
    Select Portfolio Servicing, Inc.,

                     Creditor-Appellee.
    _____________________________________

    FOR DEBTOR-APPELLANT:                   Prem Nath, pro se, Orangeburg, NY.

    FOR CREDITOR-APPELLEE:                  Casey B. Howard (Samantha Ingram, on the
                                            brief), Locke Lord LLP, New York, NY.
       Appeal from two judgments of the United States District Court for the Southern
District of New York (Karas, J.).
    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgments of the district court are AFFIRMED.

        Appellant Prem Nath, pro se, appeals from two judgments of the district court, one
affirming a pair of rulings by the bankruptcy court in Nath’s third bankruptcy, and one
affirming a ruling by the bankruptcy court in Nath’s fourth bankruptcy. Nath defaulted
on a home mortgage, and, after years of litigation, a state court issued a foreclosure
judgment in favor of U.S. Bank, N.A. (“U.S. Bank”) and its servicer, Select Portfolio
Servicing, Inc. (“SPS”). Nath then filed his third bankruptcy and moved to extend the
automatic stay to stave off foreclosure. He also moved for sanctions against U.S. Bank,
SPS, and their attorneys. The bankruptcy court’s denial of both motions is the subject of
the first of these consolidated appeals. On the eve of the foreclosure sale, Nath filed his
fourth bankruptcy. U.S. Bank and SPS received relief from the automatic stay in the
fourth bankruptcy, and Nath’s home was then sold in foreclosure. He then moved to set
aside the sale as violative of the automatic stay. The bankruptcy court’s denial of that
motion led to the second of these consolidated appeals. We assume the parties’ familiarity
with the underlying facts, the procedural history of the case, and the issues on appeal.

        Bankruptcy court decisions are subject to appellate review in the first instance by
the district court, pursuant to the statutory scheme articulated in 28 U.S.C. § 158. The
same section of the code grants jurisdiction to the circuit court to hear appeals from the
orders of the district court. Id. § 158(d). “When a bankruptcy appeal reaches us after
district court review of the bankruptcy court order, our review of the bankruptcy court order
is plenary.” In re N. New Eng. Tel. Operations LLC, 795 F.3d 343, 346 (2d Cir. 2015)
(internal quotation marks omitted).           “[W]e independently review the factual
determinations and legal conclusions of the bankruptcy court, evaluating the bankruptcy
court’s legal conclusions de novo and its factual findings for clear error.” Id. (internal
quotation marks omitted).

        We affirm. Given that Nath was actively challenging the foreclosure judgment
against him on multiple fronts, the bankruptcy court’s finding that his third bankruptcy was
not filed in good faith, as required for extension of the automatic stay under 11 U.S.C.
§ 362(c)(3)(B), was not clearly erroneous, and the bankruptcy court properly denied the
extension motion. Nath forfeited any challenge to the bankruptcy court’s denial of his
motion for sanctions by failing to address in his appellate brief one of the independent
bases in support of that denial: his lack of standing. See, e.g., Norton v. Sam’s Club, 145

                                             2
F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in the briefs are considered
waived and normally will not be addressed on appeal.”). Finally, it is undisputed that, in
Nath’s fourth bankruptcy, the bankruptcy judge lifted the automatic stay with respect to
the state foreclosure proceeding, and there was therefore no basis to set aside the
foreclosure sale.

      We have considered Nath’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the judgments of the district court.1

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk of Court




1
  Appellant has filed a number of frivolous matters in this court, including the appeals
docketed under 17-806-cv, 17-2019-cv, 17-1921-bk, and 17-1924-bk. Accordingly,
Appellant is hereby warned that the continued filing of duplicative, vexatious, or clearly
meritless appeals, motions, or other papers, will result in the imposition of a sanction,
which may require Appellant to obtain permission from this Court prior to filing any
further submissions in this Court. See In re Martin-Trigona, 9 F.3d 226, 229 (2d Cir.
1993); Sassower v. Sansverie, 885 F.2d 9, 11 (2d Cir. 1989).

                                             3